Citation Nr: 0714749	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-42 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a cold weather injury of the bilateral upper 
extremities, and if so, whether service connection may be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a cold weather injury of the bilateral lower 
extremities, and if so, whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  

The veteran presently seeks to reopen a claim of service 
connection for the residuals of a cold weather injury of the 
upper and lower extremities, last denied in August 2002.  The 
veteran did not appeal the decision, and in order for VA to 
review the merits of the claim, the veteran must submit new 
and material evidence.  The  Board is required to address 
this issue despite the RO's findings.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the 
issues have been captioned as set forth above.

In June 2006, the veteran provided additional evidence to the 
RO which was forwarded to the Board without waiver of the 
RO's initial review of this evidence. Because this matter is 
currently remanded, the RO/AMC will review this evidence and 
issue a Supplemental Statement of the Case if the veteran 
does not prevail on reconsideration of this matter.  38 
C.F.R. § 20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.


As noted, the law mandates that the submission of "new and 
material" evidence is a jurisdictional prerequisite to the 
Board's review of such an attempt to reopen a claim. Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  In order to review this issue, the 
Board must also ensure that the veteran has been apprised of 
what evidence would substantiate his petition to reopen and 
other critical information, in accordance with 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107.

It is not clear that the veteran has been correctly advised 
of the current laws and regulations defining "new and 
material" evidence needed to reopen a previously denied claim 
of service connection.  That is, 38 C.F.R. § 3.156 was 
amended effective in August 2001, and the standard for 
finding new and material evidence was changed as a result.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (38 C.F.R. § 
3.156(a)).  This change in the law is applicable to all 
claims filed after August 29, 2001, the effective date of the 
amendment.  The veteran's petition to reopen his claim of 
service connection for the residuals of a cold weather injury 
of the upper and lower extremities was filed in February 
2004.  Accordingly, the new regulatory criteria apply, 
however, the RO has been inconsistent in adjudicating the 
claim under both the previous and revised regulatory 
criteria.

The following chronology is noted from a review of the claims 
folder:

February 2001	Veteran's original claim for service 
connection

August 2002	RO denies original claim

February 2004	Veteran submits application to reopen his 
claim

April 2004	RO denies reopening of the claim and cites 
correct law in May 2004 letter

July 2004	RO sends copy of April 2004 rating, with 
incomplete definition of "material" under 
applicable law

August 2004	Notice of Disagreement received

November 2004	RO issues Statement of the Case, citing 
previously applicable provisions of  38 C.F.R. 
§ 3.156(a), finding  there is "no reasonable 
possibility" of changed outcome, and denies 
reopening.

February 2005	Supplemental Statement of the Case -  RO 
appears to deny on the merits

September 2005	Supplemental Statement of the Case - RO 
appears to deny on the merits

May 2006	Supplemental Statement of the Case - RO finds 
new and material evidence has not been 
submitted under the previously applicable law.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

As such, on remand, correct notice must be provided to the 
veteran which is specific to the petition to reopen the claim 
of service connection for the residuals of a cold weather 
injury of the upper and lower extremities, and includes 
reference to the revised criteria for finding new and 
material evidence under 38 C.F.R. § 3.156(a) (2006).  The 
matter should then be readjudicated under the revised 
regulatory criteria.  

The veteran is also presently advised that under the law 
pertaining to the reopening of previously denied claims, 
reiteration of a previously rejected factual account is not 
"new" evidence.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he needs 
submit new and material evidence to reopen 
his claims for service connection for 
residuals of a cold weather injury of the 
bilateral upper and lower extremities in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (Holding that when a 
claimant seeks to reopen a previously 
denied claim, VA must examine the bases 
for the denial in the prior decision and 
advise the claimant what evidence would be 
necessary to substantiate the element or 
elements require to establish service 
connection that were found insufficient in 
the previous denial.)

2.  The RO should readjudicate the issues 
of whether new and material evidence has 
been submitted to reopen the claims of 
service connection for residuals of a cold 
weather injury of the bilateral upper and 
lower extremities under the revised 
regulatory criteria set forth in 38 C.F.R. 
§ 3.156(a) (2006).

3. Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case with 
reasons and bases for the decision.  The 
veteran and his representative should be 
given an appropriate opportunity to 
respond thereto.


The case should then be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




